This cause coming on to be heard on petition for rehearing, Circuit Judge Rowe sitting in place of Mr. Justice BUFORD, disqualified.
On due consideration after oral argument on the petition for rehearing, Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice CHAPMAN are of the view that the opinion of the majority filed March 8, 1940, should be adhered to while Mr. Justice BROWN and Mr. Justice THOMAS are of the view that the dissenting opinion of Mr. Justice BROWN should be adopted as the opinion of the Court and Circuit Judge Rowe is of the view that the dissenting opinion of Mr. Justice BROWN should be adopted as the opinion of the Court except as modified by the concurring opinions of Mr. Justice WHITFIELD and Circuit Judge Rowe filed in the companion case of similar title.
The members of the Court being equally divided and there being no prospect of a change in the personnel, it follows that the opinion filed March 8, 1940, must be and is reaffirmed on rehearing.
Done and ordered this 24th day of September, 1940.
TERRELL, C. J., WHITFIELD, BROWN, CHAPMAN, THOMAS, J. J., and ROWE, Circuit judge, concur.
  BUFORD, J., disqualified. *Page 37